Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 15 and 17-23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan et al. (US 2015/0087583).
Regarding claims 15 and 17-22, Radhakrishnan teaches a composition comprising caprylic acid or salts thereof (sodium octanoate), or salicylic acid, or a combination of multiple additives (salts of caprylic acid (sodium octanoate) and salicylic acid (sodium salicylate) ([0011], [0028], and [0142]).
Regarding claim 23, Radhakrishnan teaches that the pH of the fluid ranges from 2.5-8 ([0011]).

Claim(s) 15, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sengbusch (US 4,702,841 in IDS).
Regarding claims 15, 17-18, and 20, Sengbusch teaches that a composition comprising a C10 fatty acid (capric acid) or acetylsalicylic acid (C2/L14-24). 

Claim(s) 15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (US 2011/0184377 in IDS).
Regarding claims 15 and 18-20, Ward teaches a composition comprising salicylic acid ([0083] and claim 4).

Claim(s) 15 and 18-21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Asher et al. (US 4,183,918).
Regarding claims 15 and 18-21, Asher teaches a compound comprising a salt of salicylic acid (sodium octanoate) (Example 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sengbusch (US 4,702,841 in IDS) in view of Kreymann (US 2005/0082225 in IDS).
Regarding claim 23, Sengbusch is silent on the pH of the composition. Kreymann teaches that the pH may be adjusted to within the claimed range in order to aid in separating the toxins from the protein ((0033] and [0041]-[0050]). Thus, it would have been obvious to adjust the pH to within the claimed range in order to aid in removal of toxins from the protein to which it is bound and have the pH be within the acceptable range for treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER KEYWORTH/Primary Examiner, Art Unit 1777